COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-050-CV
 
PENN TREATY NETWORK
AMERICA                                                            
APPELLANT
INSURANCE COMPANY
V.
MONEY SERVICES,
INC.                                                                                
APPELLEE
----------
FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered the "Joint Motion To Dismiss." It is the
court's opinion that the motion should be granted; therefore, we vacate the
trial court's judgment and dismiss the case. See TEX.
R. APP. P. 42.1(a)(2)(A), 43.2(e).
Costs of the appeal shall be paid by the party incurring the same, for
which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL D: HOLMAN, GARDNER, and WALKER
DELIVERED: MAY 1, 2003

1. See
Tex. R. App. P. 47.4.